PER CURIAM.
Dana Laggini, Former Husband, appeals the Final Judgment of Dissolution of Marriage and argues that the trial court failed to make the necessary findings prior to awarding Cathy Laggini, Former Wife, permanent periodic alimony and child support. We agree.
The trial court awarded Former Wife permanent periodic alimony in the amount of $2,800 per month. However, the Final Judgment does not reflect that the trial court considered the relevant factors set out in section 61.08, Florida Statutes (2002), when making this determination. In the absence of sufficient factual findings concerning the statutory factors, it is impossible for this court to assess the reasonableness of the permanent alimony award. See Ondrejack v. Ondrejack, 839 So.2d 867 (Fla. 4th DCA 2003); Segall v. Segall, 708 So.2d 983, 987 (Fla. 4th DCA 1998).
*1279Similarly, the trial court awarded Former Wife child support in the amount of $450 per month per child. However, the trial court failed to make the necessary findings of fact for this court to determine whether the award was in compliance with section 61.30, Florida Statutes (2002). See Cooper v. Cooper, 760 So.2d 1048 (Fla. 2d DCA 2000). Therefore, we reverse and remand with instructions to the trial court to make specific findings to support the awards of alimony and child support.
REVERSED AND REMANDED.
GUNTHER, STEVENSON and HAZOURI, JJ., concur.